Citation Nr: 9903529	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  98-11 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California



THE ISSUE

Entitlement to an effective date earlier than February 18, 
1993, for the award of a 70 percent rating for schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel





INTRODUCTION

The veteran had active service from February 1973 to 
September 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which increased the assigned disability rating 
for the veteran's psychiatric disorder from 10 percent to 70 
percent, effective February 18, 1993.


FINDINGS OF FACT

1.  The veteran was in receipt of a 10 percent rating for 
peptic ulcer disease with hypochondriasis from September 
1982.  

2.  The veteran's 10 percent rating was last confirmed and 
continued by final rating action in October 1990.

3.  The veteran filed a formal claim for increase in 
September 1996.  

4.  On VA examination in December 1996, a diagnosis of 
schizophrenia was reported.

5.  VA outpatient records for February 18, 1993, show the 
first signs of increased psychiatric symptomatology, 
symptomatology attributable to the veteran's schizophrenia.  

6.  The RO assigned a 70 percent rating for the veteran's 
service-connected psychiatric disability, reclassified as 
schizophrenia, effective February 18, 1993, said to be the 
date of claim for increase.


CONCLUSION OF LAW

An effective date earlier than February 18, 1993, for the 
award of a 70 percent rating for schizophrenia, formerly 
classified as peptic ulcer disease with hypochondriasis, is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.155, 3.160, 3.400  (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
well-grounded pursuant to 38 U.S.C.A. § 5107 in that his 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Once it has been determined that a 
claim is well grounded, VA has a statutory duty to assist the 
appellant in the development of evidence pertinent to that 
claim.  After reviewing the record, the Board is satisfied 
that all relevant, available evidence is on file and the 
statutory duty to assist the appellant in the development of 
evidence relevant to his claim has been satisfied.  38 
U.S.C.A. § 5107.  

Factual Background.  The essential facts in this case are set 
out as findings of fact above.  Further, the record shows 
that service medical records were negative as to the presence 
of any chronic psychiatric disorder.  Early post-service 
medical records to include VA examinations in 1983 and 
January 1984 were also negative as to the presence of any 
chronic psychiatric disorder other than hypochondriasis.  

The record shows that the veteran underwent a VA psychiatric 
examination in August 1990 and that no psychiatric disorder 
was found on examination.  A rating action in October 1990 
continued the veteran's rating at its previous 10 percent 
level and the veteran was notified of this determination in 
November 1990.  

The record shows that following the RO rating decision 
denying an increased rating in October 1990, the veteran did 
not file another claim for increase until September 1996.  
Thereafter, a VA examination confirmed the presence of an 
additional psychiatric disorder, schizophrenia, which was 
found by the RO to be an outgrowth of the veteran's service-
connected hypochondriasis.  

On obtaining the veteran's VA outpatient records from 1992-
96, the RO noted that those records showed that the presence 
of a schizophrenic-type disorder was first demonstrated in a 
VA outpatient treatment report, dated February 18, 1993.  
Considering the February 18, 1993, outpatient report as a 
claim for increase for his service-connected hypochondriasis, 
the RO subsequently awarded benefits at the 70 percent rate 
for schizophrenia from that February 1993 date.  

The veteran disagreed with the 1993 effective date assigned 
arguing that his award should go back to his period of 
service, since he had psychiatric symptoms at that time and 
over the years.  


Criteria.  In general, the effective date for an increase 
will be the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1) (1998).  Under 38 U.S.C.A. § 5110(b)(2), the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  See also 38 C.F.R. 
§ 3.400(o)(2).  "Application" is not defined in the statute.  
However, in the regulations, "claim" and "application" are 
considered equivalent and are defined broadly to include "a 
formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Under 38 
C.F.R. § 3.155, the submission of certain medical records may 
constitute an "informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157 specifies that 
where, as here, a claimant's formal claim for compensation 
already has been allowed, receipt of, inter alia, an 
outpatient or hospital examination or admission to a VA or 
uniformed services hospital will be accepted as an informal 
claim filed on the date of the examination or hospital 
admission.  An application, formal or informal, which has not 
been finally adjudicated, is a pending claim.  38 C.F.R. 
§ 3.160(c).  

The effective date of an award based on a claim reopened 
after final adjudication shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400.

Analysis.  In the instant case, the Board notes that the 
veteran has contended that his 70 percent disability rating 
for schizophrenia should be retroactive to when he was 
released from service.  However, a review of the record shows 
that the RO denied an increased rating for the veteran's 
psychiatric disorder by a rating dated in October 1990 and 
this decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.  Under 38 C.F.R. § 3.105(a), "[p]revious 
determinations which are final and binding, including 
decisions of ... degree of disability ... will be accepted as 
correct in the absence of clear and unmistakable error."  To 
assert a valid claim of clear and unmistakable error, the 
claimant must assert more than a disagreement as to how the 
facts were weighed or evaluated; he must, with some degree of 
specificity, identify the alleged error and provide 
persuasive reasons why the result would have been different 
but for the alleged error.  The mere assertion of clear and 
unmistakable error is not sufficient to reasonably raise the 
issue.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en 
banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en banc review 
denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  The Board is 
of the opinion that the veteran has not alleged clear and 
unmistakable error with respect to any prior rating decision.  
In this regard, the Board notes that there was no showing of 
any chronic psychiatric disorder to include schizophrenia in 
service and that early post service medical records were also 
negative for chronic psychiatric disorder with the exception 
of hypochondriasis.  Thus, the veteran's award of service 
connection included the only psychiatric disability shown at 
that time, hypochondriasis.  Further, the veteran's 
contention that his schizophrenia dates back to service is 
unsupported by any competent medical evidence or opinion of 
record.  The veteran, as a layman, is not competent to render 
an opinion as to the onset of his schizophrenia.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Generally, under the applicable statutory and regulatory 
criteria, the date of receipt of the veteran's claim in 
September 1996 would be the proper effective date for the 
award of the increased rating if the veteran's disability 
were shown to warrant an increased rating at that time.  
However, the applicable statutory and regulatory provisions, 
fairly construed, require that the RO and the Board look to 
all communications in the file that may be interpreted as 
applications or claims -- formal and informal -- for 
increased benefits and, then, to all other evidence of record 
to determine the "earliest date as of which", within the year 
prior to the claim, the increase in disability was 
ascertainable.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 
3.400(o)(2), 3.155(a).

In the present case, after the RO notified the veteran of the 
October 1990 decision which denied a rating in excess of 10 
percent for his peptic ulcer disease with hypochondriasis, 
the next communication of record from the veteran is dated in 
September 1996 and contains the veteran's request for an 
increased rating for his service-connected disability.  He 
asked that medical records from a psychiatric unit at a VA 
hospital be obtained for the period from 1993 to the present.  
The VA medical records were obtained by the RO and an 
outpatient treatment record dated February 18, 1993, 
documented the onset of schizophrenia.  The RO construed this 
outpatient treatment record as a claim for increase for his 
service-connected psychiatric disorder.  As noted above, 38 
C.F.R. § 3.157(b) provides that the date of an outpatient or 
hospital examination or admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
an informal claim for increased benefits, or an informal 
claim to reopen, with respect to disabilities for which 
service connection has been granted.  This section does not 
require the veteran to identify the report as a claim or to 
identify the benefits sought.  

The RO held that the veteran submitted to the VA an informal 
claim for an increased rating for his service-connected 
psychiatric disorder within the purview of 38 C.F.R. §§ 
3.1(p), 3.155(a), and 3.157(b)(1) on February 18, 1993, by 
virtue of the VA medical report of that date.  Inasmuch as VA 
did not fulfilled the requirements of section 3.155(a) by 
"forward[ing]" to the appellant an "application form" once it 
had received his informal claim of February 18, 1993, the 
one-year filing period for a formal application did not begin 
to run.  See 38 C.F.R. § 3.155(a).  Thus, in the instant 
case, since the one-year period for filing a formal claim was 
never triggered, the February 18, 1993, date of the veteran's 
"informal claim" must be accepted, as a matter of law, as the 
date of his "claim" or "application" for purposes of 
determining an effective date for the increased rating.  See 
38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a), and 3.157(b)(1).

Given the facts in this case, the February 18, 1993, 
treatment report represents the date of claim as well as the 
date entitlement arose inasmuch as this record constitutes 
the first indication of schizophrenia.  Prior to this date 
there was no indication of either the presence of 
schizophrenia or the presence of increased symptomatology 
that would have warranted an increased rating for the 
veteran's service-connected disability.  Based on this 
application of the law to the facts in this case, the Board 
finds no legal basis for the award of an effective date 
earlier than that assigned by the RO.  As the evidentiary 
record does not show the presence of schizophrenia or 
increased psychiatric symptomatology prior to February 18, 
1993, this represents not only the date of claim, but also 
the date entitlement arose and is the proper effective date 
for the award of the increased rating.  The February 1993 
date is the first date on which it was factually 
ascertainable that there was an increase in the veteran's 
psychiatric symptomatology warranting the increased rating 
awarded by the RO.  

For the foregoing reasons, the Board concludes that the 
record does not support a grant of entitlement to an 
effective date, prior to February 18, 1993, for assignment of 
a 70 percent evaluation for schizophrenia.  


ORDER

An effective date earlier than February 18, 1993, for the 
award of a 70 percent rating for schizophrenia is denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

